WEIER, Presiding Judge.
Defendant was charged and convicted of the offense of second degree burglary, § 560.070, RSMo. 1969, and sentenced under the Second Offender Act to ten years in the custody of the Department of Corrections. One point is raised in this appeal.
Defendant contends that the trial court erred in refusing to submit a jury instruction on a lesser included offense, that is breaking into a schoolhouse, § 560.090, RSMo. 1969. Breaking into a schoolhouse, however, is not a lesser included offense within second degree burglary. State v. Fleming, 528 S.W.2d 513 (Mo.App.1975).
The judgment is affirmed. An extended opinion in this case would have no prece-dential value. Rule 84.16(b).
DOWD and CLEMENS, JJ., concur.